Citation Nr: 1755340	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  15-04 699	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia 


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include a major depressive disorder.

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from December 1972 to May 1976.  He also had additional service in the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In February 2016, the Veteran relocated and jurisdiction over the Veteran's claims file required transfer to the RO in Atlanta, Georgia.  

In April 2016 the Board remanded the above issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The preponderance of the evidence shows that a psychiatric disability, to include a major depressive disorder, is not related to service nor caused or aggravated by a service-connected disability.

2.  The preponderance of the evidence shows that obstructive sleep apnea is not related to service nor caused or aggravated by a service-connected disability.

3.  At all times during the pendency of the appeal the Veteran did not have one service-connected disability rated at least 60 percent disabling or two or more service-connected disabilities with one rated at least 40 percent disabling and the most probative evidence of record shows that his service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disability, to include a major depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

2.  The criteria for service connection for obstructive sleep apnea not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).

3.  At all times during the pendency of the appeal the criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his psychiatric disability and obstructive sleep apnea are due to service and/or his service-connected disabilities including his treatment for these disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  He also reports that his service-connected disabilities have prevented him from working since June 2004.  Id.

The Service Connection Claims

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a psychosis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The post-service records show that Veteran being diagnosed with a depressive disorder as well as obstructive sleep apnea.  See VA examinations dated in June 2016.  Moreover, the Board finds that the Veteran is competent to report on the objective manifestations of these disorders, such as lack of interest, feeling down, snoring, and feeling tired during the day because it comes to him via his own senses.  See Davidson.  

However the Veteran's service treatment records, including the November 1975 separation examination, are negative for symptoms, treatment and/or of a diagnosis a psychiatric disorder and/or obstructive sleep apnea.  See 38 C.F.R. § 3.303(a).  In fact, the November 1978 separation examiner opined that the Veteran's mouth and throat as well as his lungs and psychiatric evaluations were normal and these medical opinions are not contradicted by any other medical evidence of record.  In fact, as reported above, service treatment records including the November 1975 separation examination are negative for complaints, diagnoses, or treatment for a psychiatric disorder and/or obstructive sleep apnea.  Likewise the post-service record, including a VA examination dated in June 1976 as well as reserve component examinations dated in February 1978, April 1982, December 1987, and January 1992 are negative for a history or a diagnosis of sleep apnea until 2006 (see VA treatment record dated in April 2016 (noted a 10 year history of using a CPAP machine); VA treatment record dated in March 2008) and a psychiatric disorder until 2006 (see VA treatment record dated in October 2006).  In fact, the reserve component examiners in February 1978, April 1982, December 1987 and January 1992 reported that the Veteran lungs, mouth, and throat as well as his psychiatric evaluations were normal.  Furthermore, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service psychiatric disorder and/or obstructive sleep apnea and service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, at the post-remand VA examinations in June 2016 that were held for the express purpose of ascertaining the origins or etiology of the Veteran's psychiatric disorder and obstructive sleep apnea the examiners after a review of the record and an examination of the Veteran opined that they were not due to service and these medical opinions are also not contradicted by any other medical evidence of record.  Similarly, as to obstructive sleep apnea, the record is negative for competent and credible medical evidence showing a relationship between the Veteran's post-service obstructive sleep apnea and a service connected disability.  See 38 C.F.R. § 3.310; Allen.  In fact, the June 2016 VA examiner opined that the Veteran's obstructive sleep apnea was not caused or aggravated by a service-connected disability and this medical opinion is also not contradicted by any other medical evidence of record.  As to the obstructive sleep apnea, the Board finds that the Veteran is not competent to provide these missing nexus opinions because he does not have the required medical expertise to provide answers to these complex medical questions.  See Davidson. 

As to the Veteran's claim that his psychiatric disorder is due to a service-connected disability the Board notes that Dr. Valentin in May 2012 opined, after noting the problems caused by the Veteran's service connected low back and cervical spine disabilities, as follow: 

[a]ll of this has resulted in restriction of his daily activities and social functioning.  As a consequence he has decrease in interest and pleasure in most activities.  He has problems realizing sports and is not able to do any strenuous activity.  He presents frustration, anxiety and irritability; also episodes of fatigue or low energy.  He presents episodes of excessive anxiety and worry.  He presents restlessness easily fatigue and muscle tension.  He also has episodes of irritability which interferes with his daily living.  He gets very anxious and has frequent mood changes.  Mr. [REDACTED] also presents episodes of decrease interest and pleasure in most of his usual activities. 

On the other hand, at the post-remand VA examination in June 2016 that were held for the express purpose of ascertaining the origins or etiology of the Veteran's psychiatric disorder, the examiner after a review of the record on appeal and an examination of the Veteran opined that the Veteran's psychiatric disorder was not caused or aggravated by a service-connected disability. 

Initially, the Board finds that Dr. Valentin's May 2012 opinion lacks probative value because while he linked the Veteran's musculoskeletal symptomatology to symptoms of a possible psychiatric disorder, he does not ever specifically link it to the diagnosed psychiatric disorder.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holding that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  On the other hand, the June 2016 VA examiner's opinion was based on review of the record on appeal and an examination of the Veteran.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the veteran's position).  Therefore, the Board finds that the VA examiner's opinion that the Veteran's current psychiatric disorder was not caused or aggravated by the appellant's service connected disabilities the most probative of records.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  Lastly, the Board finds that examiner's opinion more probative that the Veteran's claims to the contrary because the examiner has greater medical training.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a psychiatric disorder, to include a major depressive disorder, and obstructive sleep apnea and his claims are denied on a direct and secondary basis.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The TDIU Claim

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

In this regard, the Veteran is service-connected for a low back disability rated as 20 percent disabling, a cervical spine disability rated as 10 percent disabling, right and left leg radiculopathy each rated as 10 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss rated as non-compensable.  His combined rating is 50 percent from May 9, 2012.  Therefore, the Board finds that the Veteran does not meet the minimum schedular threshold requirement (of a combined disability rating of 70 percent or more) to be considered for a TDIU rating.  38 C.F.R. § 4.16(a).

A TDIU may be awarded on an extra-schedular basis if a Veteran fails to meet the applicable percentage standards set forth in 38 C.F.R. § 4.16(a), but is still unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extraschedular consideration.  

In this case, the Board finds that the evidence does not warrant a referral to the claim to the Director of the Compensation and Pension Service for extraschedular consideration.

Initially, the Board notes that the Veteran in his VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, reported that he had not worked since June 2004 because of his service connected disabilities.  He also reported that he had last worked as a mechanic, his education consisted of 4 years of high school, the most he ever earned in a year was $24,000 a year in 2003, and he was in receipt of Social Security Administration (SSA) disability benefits.

However, the Board is not bound by the findings of the SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Moreover, even if it were, the Board notes that the SSA found the Veteran disabled because of a non-service connected heart disability.  In addition, the Board notes that apart from his contentions, nothing in the record shows that the Veteran stopped working in 2004 because of his service-connected disabilities.  In fact, as to the problems caused with employment by his low back disability and radiculopathy, the June 2016 VA examiner opined that he was "capable of lifting and carrying 20 [pounds] frequently, standing and walking 6 hours [with] occasionally stooping [and n]o assistive device [was] required."  As to his neck, the June 2016 VA examiner opined that the only problems it caused with employment were that he "may have difficulty with heavy lifting and carrying."  As to his bilateral hearing loss and tinnitus, at the June 2016 VA examination the Veteran denied they had any impact on occupational functioning.  Additionally, while treatment records periodically document the Veteran's complaints and/or treatment for his low back disability, right and left leg radiculopathy, and cervical spine disability as well as hearing loss, the Board finds that nothing in these treatment records contradict the above VA examiners opinions as to the occupational impairment caused by the Veteran's service-connected disabilities.  

Therefore, the Board finds the most probative evidence of record shows that the Veteran's service-connected disabilities do not individually or collectively preclude him from securing and maintaining substantially gainful employment at any time during the pendency of the appeal.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) (holding that the determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that it is an adjudicative determination properly made by the Board or the RO.  

Accordingly, the Board finds that the most probative evidence of record does not show that referral of the claim to the Director, Compensation Service, for extraschedular consideration is warranted.  Therefore, the claim is denied.  

ORDER

Service connection for a psychiatric disability, to include a major depressive disorder, is denied.

Service connection for obstructive sleep apnea is denied.

A TDIU is denied.






____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


